United States Court of Appeals
      for the Federal Circuit
                ______________________

           MERIDIAN PRODUCTS, LLC,
                Plaintiff-Appellee

           WHIRLPOOL CORPORATION,
                   Plaintiff

                          v.

                  UNITED STATES,
                     Defendant

     ALUMINUM EXTRUSIONS FAIR TRADE
                COMMITTEE,
             Defendant-Appellant
            ______________________

                      2016-2657
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:13-cv-00246-TCS, Chief Judge Timothy C.
Stanceu.
                ______________________

                Decided: May 22, 2018
                ______________________

       FRANCES PIERSON HADFIELD, Crowell & Moring,
   LLP, New York, NY, argued for plaintiff-appellee. Al-
   so represented by ALEXANDER SCHAEFER, Washington,
   DC.
2                  MERIDIAN PRODUCTS, LLC   v. UNITED STATES



          ROBERT E. DEFRANCESCO, III, Wiley Rein, LLP,
      Washington, DC, argued for defendant-appellant. Al-
      so represented by ALAN H. PRICE, TESSA V. CAPELOTO,
      DERICK HOLT.
                  ______________________

    Before NEWMAN, O’MALLEY, and REYNA, Circuit Judges.
REYNA, Circuit Judge.
    Aluminum Extrusions Fair Trade Committee appeals
the decision of the United States Court of International
Trade affirming a remand determination of the United
States Department of Commerce. Commerce originally
determined that imports of certain extruded aluminum
door handles for kitchen appliances that are packaged for
importation with two plastic end caps and two screws are
within the scope of relevant antidumping and countervail-
ing duty orders. On appeal, the Court of International
Trade concluded that Commerce’s original scope ruling
was unreasonable and unsupported by substantial evi-
dence and remanded to Commerce for reconsideration.
On remand, Commerce determined, under protest, that
the subject products are not included in the scope of the
relevant orders. The Court of International Trade af-
firmed Commerce’s redetermination. We reverse and
remand.
                        BACKGROUND
        I. Antidumping and Countervailing Duty Orders
    On March 31, 2010, the Aluminum Extrusions Fair
Trade Committee (“AEFTC”) and the United Steel, Paper,
and Forestry, Rubber, Manufacturing, Energy Allied
Industrial and Service Workers International Union filed
petitions with Commerce requesting initiation of anti-
dumping and countervailing duty investigations on im-
ports of certain aluminum extrusions from the People’s
MERIDIAN PRODUCTS, LLC   v. UNITED STATES                3



Republic of China. On April 27, 2010, Commerce initiated
antidumping and countervailing duty investigations
based on those petitions. On May 26, 2011, Commerce
issued antidumping and countervailing duty orders on
aluminum extrusions from China. See Aluminum Extru-
sions from the People’s Republic of China (“Antidumping
Duty Order”), 76 Fed. Reg. 30,650 (Dep’t of Commerce
May 26, 2011); Aluminum Extrusions from the People’s
Republic of China (“Countervailing Duty Order”), 76 Fed.
Reg. 30,653 (Dep’t of Commerce May 26, 2011). 1 The
antidumping duty order describes the scope of the duty
order as covering imports from China of aluminum extru-
sions that are shapes and forms, produced by an extrusion
process, made from specified aluminum alloys. Anti-
dumping Duty Order, 76 Fed. Reg. at 30,650. The extru-
sions possess “a wide variety of shapes and forms” in “a
variety of finishes.” Id. The following is a relevant ex-
cerpt of the scope language:
   Subject aluminum extrusions may be described at
   the time of importation as parts for final finished
   products that are assembled after importation, in-
   cluding, but not limited to, window frames, door
   frames, solar panels, curtain walls, or furniture.
   Such parts that otherwise meet the definition of
   aluminum extrusions are included in the scope.
   The scope includes the aluminum extrusion com-
   ponents that are attached (e.g., by welding or fas-
   teners) to form subassemblies, i.e., partially



   1    The antidumping and countervailing duty orders
recite the same scope. Compare Antidumping Duty
Order, 76 Fed. Reg. at 30,650–51, with Countervailing
Duty Order, 76 Fed. Reg. at 30,653–54. For ease of refer-
ence, only the scope of the Antidumping Duty Order is
cited.
4                   MERIDIAN PRODUCTS, LLC   v. UNITED STATES



    assembled merchandise unless imported as part of
    the finished goods ‘kit’ defined further below. The
    scope does not include the non-aluminum extru-
    sion components of subassemblies or subject kits.
Id. at 30,650–51.    The scope also contains several
exclusions:
    The scope also excludes finished merchandise con-
    taining aluminum extrusions as parts that are ful-
    ly and permanently assembled and completed at
    the time of entry, such as finished windows with
    glass, doors with glass or vinyl, picture frames
    with glass pane and backing material, and solar
    panels. The scope also excludes finished goods
    containing aluminum extrusions that are entered
    unassembled in a “finished goods kit.” A finished
    goods kit is understood to mean a packaged com-
    bination of parts that contains, at the time of im-
    portation, all of the necessary parts to fully
    assemble a final finished good and requires no
    further finishing or fabrication, such as cutting or
    punching, and is assembled “as is” into a finished
    product. An imported product will not be consid-
    ered a “finished goods kit” and therefore excluded
    from the scope of the [Orders] merely by including
    fasteners such as screws, bolts, etc. in the packag-
    ing with an aluminum extrusion product.
Id. at 30,651.
                    II. Scope Ruling Request
    The scope of an antidumping duty order may be chal-
lenged upon a request for a ruling on the scope of the
order, i.e., whether particular merchandise is covered by
the scope of the order. 19 C.F.R. § 351.225(c)(1). On
January 11, 2013, Meridian requested that Commerce
review the scope of the antidumping duty order to confirm
whether three types of imported aluminum extruded
MERIDIAN PRODUCTS, LLC   v. UNITED STATES                 5



kitchen appliance door handles are within the scope of the
antidumping duty order. Meridian described the three
types of door handles as follows:
   (1) Type A handles are for attachment to oven
   doors. They are made of aluminum extrusions,
   which are brushed and anodized. Holes are
   drilled in the handles.
   (2) Type B handles are for attachment to oven
   doors. The handles are made of aluminum extru-
   sions, plus two plastic injection molded end caps
   at each end. The end caps are used to fasten the
   handle to the door. Holes are drilled in the han-
   dles. 2
   (3) Type C handles are for attachment to freezer
   doors. They are made of aluminum extrusions
   and include an allen wrench and installation in-
   structions. Holes are drilled in the handles.
J.A. 540.
    Meridian argued that the door handles meet the “fin-
ished goods kit” exclusion and are therefore not within the
scope of the order. J.A. 112, 131. Commerce initiated a
formal scope inquiry on February 25, 2013, and solicited
additional information from interested parties.
                   III. Procedural History
    On June 21, 2013, Commerce issued its final scope
ruling based on its consideration of submissions by the
parties, the “description of the products in the Scope



   2    In addition to the end caps that “are used to fas-
ten the handle to the door,” imports of the Type B handles
included two screws. The same is true with respect to the
Type A and C handles.
6                  MERIDIAN PRODUCTS, LLC   v. UNITED STATES



Request, the scope language, and the Department’s previ-
ous scope rulings concerning the Orders.” J.A. 550.
Commerce found that all of Meridian’s handles are cov-
ered by the scope of the antidumping duty order. J.A.
550–53.
    With respect to the Type B handles, the only handle
subject to this appeal, Commerce determined that Merid-
ian’s products, with the exception of the fasteners, consist
entirely of aluminum extrusions covered by the scope of
the antidumping duty order. Commerce found that the
Type B handles were not “finished goods kits” because the
“scope of the Orders indicates that the inclusion of fasten-
ers in the packaging will not transform an aluminum
extrusion product into a finished goods kit.” J.A. 550. In
addition, Commerce found that the “scope expressly
includes aluminum extrusions which are identified by
reference to their end use.” Id. Commerce concluded that
Meridian’s Type B handles were identified by their end
use (handles for kitchen oven doors), and that they other-
wise met the general scope definitions. Based on these
findings, Commerce determined that the Type B handles
were within the scope of the Orders. Commerce concluded
that the 19 C.F.R. § 351.225(k)(1) factors, specifically the
“scope of the Orders and prior scope rulings” were disposi-
tive, and that it was unnecessary to consider the 19
C.F.R. § 351.225(k)(2) factors. J.A. 550.
                        A. Meridian I
    Meridian appealed Commerce’s final scope ruling to
the United States Court of International Trade (“CIT”).
The CIT affirmed Commerce’s scope ruling that Type A
and Type C door handles consisting of a single extruded
handle (and fasteners etc.) are within the scope of the
orders. Meridian Prods., LLC v. United States, 125 F.
Supp. 3d 1306, 1310–12 (Ct. Int’l Trade 2015) (“Meridian
I”). Meridian does not challenge or appeal before the
court the Type A and Type C rulings.
MERIDIAN PRODUCTS, LLC   v. UNITED STATES                   7



   The CIT, however, determined the Type B handles are
“assemblies” not within the scope because the extruded
aluminum handles are packaged with two plastic injec-
tion molded end caps, and two screws. The CIT explained
that the plastic end caps are not fasteners but “specialized
parts, molded to a shape necessary to their function as
components of a complete handle assembly, in which they
are fitted to the ends of the extruded aluminum compo-
nent.” Id. at 1314. Based on these conclusions, the CIT
held that the Type B handles are not within the general
scope of the antidumping duty order.
    The CIT further concluded that even if the Type B
handles are within the scope, they would be excluded
under the “finished merchandise” exclusion because the
Type B handles are ready for use “as is” at the time of
importation. Id. at 1315–16. Because the CIT identified
record evidence that the Type B handles were assembled
at the time of entry, it faulted Commerce for “not ana-
lyz[ing] the Type B handles separately with respect to the
finished merchandise exclusion,” but rather “address[ing]
all three handle types simultaneously.” Id.
    The CIT remanded to Commerce instructing Com-
merce to provide clarification on its scope ruling in view of
the CIT’s decision that “Type B handles are not included
within the general scope of the antidumping duty order.”
Id. at 1312–16.
                         B. Meridian II
     On remand, Commerce affirmed that its original
scope ruling was correct. In its Final Result of Redeter-
mination, Commerce determined that “the Type B door
handles are covered by the general scope language and
are not excluded under either the ‘finished merchandise’
or ‘finished goods kit’ exclusions.” J.A. 34 (Commerce’s
Remand Redetermination dated March 23, 2016). Com-
merce specifically found that both the scope language and
record evidence supported its finding that the plastic end
8                  MERIDIAN PRODUCTS, LLC   v. UNITED STATES



caps of the Type B handles should be treated as fasteners.
J.A. 31. But, given the CIT’s remand order, Commerce
determined, under protest, that the Type B door handles
are not included in the scope of the order. J.A. 29–30, 36. 3
    The CIT affirmed Commerce’s remand determination,
finding that substantial record evidence supports Com-
merce’s finding that the Type B handles are not covered
by the scope of the order. Meridian Prods., LLC v. United
States, 180 F. Supp. 3d 1283, 1292 (Ct. Int’l Trade 2016)
(“Meridian II”). The AEFTC timely appealed. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(5).
                   STANDARD OF REVIEW
    This court reviews de novo CIT decisions concerning
antidumping and countervailing duties. Atlantic Sugar,
Ltd. v. United States, 744 F.2d 1556, 1559 n.10 (Fed. Cir.
1984). When reviewing antidumping duty scope rulings,
we apply the same substantial evidence standard of
review as does the CIT. See Shenyang Yuanda Aluminum
Indus. Eng’g Co. v. United States, 776 F.3d 1351, 1354
(Fed. Cir. 2015). Accordingly, we will uphold a scope
determination if it is supported by substantial evidence
and is otherwise in accordance with law. 19 U.S.C.
§ 1516a(b)(1)(B)(i).   Substantial evidence is relevant
evidence that a reasonable mind may accept as adequate



    3   In general, Commerce will reach a remand deter-
mination under protest under circumstances where the
CIT remands with instructions that dictate a certain
outcome that is contrary to how Commerce would other-
wise find. See Viraj Grp., Ltd. v. United States, 343 F.3d
1371, 1376 (Fed. Cir. 2003) (holding that Commerce
preserves its right to appeal in instances where Com-
merce makes a determination under protest and the CIT
sustains its decision after remand).
MERIDIAN PRODUCTS, LLC   v. UNITED STATES                9



to support a conclusion. Eckstrom Indus., Inc. v. United
States, 254 F.3d 1068, 1071 (Fed. Cir. 2001).
    We afford significant deference to Commerce’s own in-
terpretation of its orders, mindful that scope determina-
tions are “highly fact-intensive and case-specific.” King
Supply Co. v. United States, 674 F.3d 1343, 1345, 1348
(Fed. Cir. 2012); see also Meridian Prods. LLC v. United
States, 851 F.3d 1375, 1381–82 (Fed. Cir. 2017).
                         DISCUSSION
                              I
    Under United States trade law, Commerce is author-
ized to impose antidumping duties on imports that have
been deemed as sold in the United States at less than fair
value, and countervailing duties on imports that benefit
from certain government subsidies in their country of
manufacture. See 19 U.S.C. §§ 1673, 1671. At the conclu-
sion of an antidumping or countervailing duty investiga-
tion, assuming the requisite affirmative findings are
made, Commerce issues orders imposing antidumping or
countervailing duties on imports of the goods that were
investigated in the respective underlying investigations.
A description of the goods that are subject to antidumping
or countervailing duties is provided in the duty order.
When questions arise as to whether a particular product
is included within the scope of an antidumping or coun-
tervailing duty order, an interested party may request
that Commerce issue a “scope ruling” to clarify the scope
with respect to the particular product. See 19 C.F.R.
§ 351.255(a); see Shenyang, 776 F.3d at 1354 (“There is no
specific statutory provision governing the interpretation
of the scope of antidumping or countervailing [duty]
orders.”). This case involves such a scope ruling request
made by Meridian.
    This Court recently clarified the legal framework re-
quired of Commerce in making scope ruling determina-
10                   MERIDIAN PRODUCTS, LLC   v. UNITED STATES



tions. See Meridian, 851 F.3d at 1381–82. First, the
plain language of an antidumping order is “paramount” in
determining whether particular products are included
within its scope. King Supply, 674 F.3d at 1345. “If the
scope is unambiguous, it governs.” Meridian, 851 F.3d at
1381. In reviewing the plain language of a duty order,
Commerce must consider “[t]he descriptions of the mer-
chandise contained in the petition, the initial investiga-
tion, and the determinations of the Secretary (including
prior scope determinations) and the Commission.” 19
C.F.R. § 351.225(k)(1).
    Second, if the above sources do not dispositively an-
swer the question, Commerce may consider the following
so-called (k)(2) factors:
     (i)     The physical characteristics of the product;
     (ii)    The expectations of the ultimate purchas-
             ers;
     (iii)   The ultimate use of the product;
     (iv)    The channels of trade in which the product
             is sold; and
     (v)     The manner in which the product is adver-
             tised and displayed.
19 C.F.R. § 351.225(k)(2). As the question in this appeal
is dispositively resolved under the criteria in 19 C.F.R.
§ 351.225(k)(1), we do not reach the (k)(2) factors.
                               II
     AEFTC argues that Commerce’s original scope ruling
is supported by substantial evidence, and that the CIT
failed to give deference to Commerce’s interpretation and
fact finding. AEFTC contends that the CIT impermissibly
substituted its judgment for that of Commerce to conclude
that the plastic end caps render the handles “assemblies”
MERIDIAN PRODUCTS, LLC   v. UNITED STATES                  11



and thereby exclude the Type B handles from the general
scope language. We agree.
    There is no dispute that the Type B handles alone
consist of extruded aluminum products that meet the
physical descriptions of merchandise subject to the order.
In addition, the parties do not dispute Commerce’s ruling
that the Type A and C handles are within the scope,
despite that imports of those handles also include screws.
The relevant difference between the three types of han-
dles is that Type B handles include two plastic end caps
while the other handles do not. Stated differently, but for
the end caps, the Type B handle would also be covered by
the scope of the order. This appeal, therefore, turns on
whether the plastic end caps remove the Type B handles
from the general scope and, if not, whether the Type B
handles fall within one or more of the scope exclusions.
            A. Commerce’s Original Scope Ruling
    Applying our legal framework, we first turn to the
plain language of the antidumping duty order. Meridian,
851 F.3d at 1383. The general scope language describes
the subject merchandise covered by the order as “alumi-
num extrusions which are shapes and forms, produced by
an extrusion process, made from aluminum alloys.”
Antidumping Duty Order, 76 Fed. Reg. at 30,650. The
scope also states in relevant part:
   Subject aluminum extrusions may be described at
   the time of importation as parts for final finished
   products that are assembled after importation . . .
   The scope includes the aluminum extrusion com-
   ponents that are attached (e.g., by welding or fas-
   teners) to form subassemblies, i.e., partially
   assembled merchandise unless imported as part of
   the finished goods ‘kit’ . . . Subject extrusions may
   be identified with reference to their end use . . .
   Such goods are subject merchandise if they other-
   wise meet the scope definition . . .
12                  MERIDIAN PRODUCTS, LLC   v. UNITED STATES



Id. at 30,650–51.
    Commerce concluded that the Type B handles are
within the scope of the plain language of the duty order
because they are aluminum extrusions made of 6000
series aluminum alloy, which match the physical descrip-
tion of the subject merchandise. J.A. 550. That is, the
handles are “aluminum extrusions which are shapes and
forms,” made of an aluminum alloy that is covered by the
general scope of the antidumping duty order.
    Commerce further found that the plastic end caps on
the Type B handle did not change this characterization,
because the end caps are fasteners. Although a descrip-
tion of fasteners only appears in the “finished goods kit”
scope exclusion, the “finished goods kit” language informs
what may constitute a fastener in the context of the scope
of the antidumping duty order as a whole. The “finished
goods kit” language states that “[a]n imported product
will not be considered a ‘finished goods kit’ and therefore,
excluded from the scope of the investigation merely by
including fasteners such as screws, bolts, etc. in the
packaging with an aluminum extrusion product.” Anti-
dumping Duty Order, 76 Fed. Reg. at 30,651 (emphasis
added).
    Commerce determined that both the scope language
and the record evidence support a finding that the plastic
end caps in question are fasteners. Commerce, therefore,
concluded that “Meridian’s products consist entirely of
aluminum extrusions, with the exception of fasteners,
which, by the language of the scope, do not remove the
aluminum extrusion product from the scope.” J.A. 551.
    Meridian does not fully dispute that the end caps are
fasteners. Meridian also describes the plastic end caps as
fasteners in its scope request: “the end caps are attached
at each end of the handle to serve as . . . the mechanism
for attaching to the oven door.” J.A. 111. Commerce
found from Meridian’s description for the Type B handles
MERIDIAN PRODUCTS, LLC   v. UNITED STATES               13



that “[t]he end caps are used to fasten the handle to the
door.” J.A. 540 (emphasis added). Hence, Meridian’s own
descriptions support Commerce’s interpretation that the
end caps are fasteners.
    Upon finding that the Type B handles are covered by
the general scope of the antidumping duty order, Com-
merce next considered whether the Type B handles meet
one or more of the scope exclusions. The two scope exclu-
sion provisions are the “finished goods kit” exclusion and
the “finished merchandise” exclusion.
    Commerce found that the Type B handles do not meet
the “finished goods kit” because the order provides that
“the inclusion of fasteners in the packaging will not
transform an aluminum extrusion product into a ‘finished
goods kit.’” J.A. 550. Given Commerce’s finding that the
end caps are fasteners, the Type B handles are not ex-
cluded under the “finished goods kit” provision.
    Commerce next considered whether the “finished
merchandise” exclusion applied, and decided it did not. 4
Commerce concluded that the issue was not whether
Meridian’s products were finished merchandise, “because
the record is undisputed that the aluminum extrusion
parts are not fully and permanently assembled with non-
aluminum extrusion parts at the time of entry.” J.A. 551;
but see infra note 8. Rather, Commerce concluded, the
issue is whether Meridian’s products are finished goods
kits, as discussed above.



   4    Finished merchandise is defined as containing
aluminum extrusions as parts that are fully and perma-
nently completed at the time of entry, such as finished
windows. Antidumping Duty Order, 76 Fed. Reg. at
30,651.
14                  MERIDIAN PRODUCTS, LLC   v. UNITED STATES



    In addition, Commerce noted that Meridian’s products
are identified by reference to their end use: door handles
for kitchen appliances. J.A. 550. The scope language
recites:
     Subject extrusions may be identified with refer-
     ence to their end use, such as fence posts, electri-
     cal conduits, door thresholds, carpet trim, or heat
     sinks (that do not meet the finished heat sink ex-
     clusionary language below). Such goods are sub-
     ject merchandise if they otherwise meet the scope
     definition, regardless of whether they are ready
     for use at the time of importation.
Antidumping Duty Order, 76 Fed. Reg. at 30,651.
    Commerce explained that because the Type B handles
are aluminum extrusions that are identified by reference
to their end use, and the handles otherwise meet the
scope definition, the handles are included with the scope
regardless of whether or not they are ready for use “as is”
before importation. J.A. 551. Commerce analogized the
Type B handles to door thresholds and carpet trim, which
are both examples of subject extrusions that are referred
to by their end use. J.A. 550. Conversely, Commerce
distinguished Meridian’s handles from windows with
glass, or picture frames with glass and backing material,
which are expressly excluded as “finished merchandise.”
J.A. 552.
     Commerce also examined prior scope rulings inter-
preting the same antidumping duty order and found them
consistent with its interpretation in this case. Commerce
looked to prior rulings that considered whether products
that consist solely of aluminum extrusions and fasteners
meet the exclusion for “finished merchandise” or “finished
goods kit.” J.A. 551–52. For example, in both the Geodes-
MERIDIAN PRODUCTS, LLC   v. UNITED STATES                 15



ic Domes Scope Ruling 5 and Refrigerator/Freezer Trim
Kits Scope Ruling, 6 Commerce found that the kits that
consist only of subject aluminum extrusions, fasteners,
and installation accessories, did not meet the exclusion for
“finished goods kits.” Id. In the Cutting & Marking
Edges Scope Ruling, 7 Commerce found the products at
issue are aluminum extrusions matching the physical
description of subject merchandise, and did not constitute
“finished merchandise.” Id. Commerce noted that the
“kitchen appliance door handles at issue, with the excep-
tion of fasteners, consist entirely of aluminum extrusions
and, thus, are similar to the products examined in the
Geodesic Dome Scope Ruling, Cutting & Edging Scope
Ruling and Refrigerator/Freezer Trim Kits Scope Ruling.”
J.A. 553.
   We conclude that the scope of the antidumping duty
order as a whole supports Commerce’s treatment of the
end caps as fasteners. The scope language does not limit
fasteners to non-plastic components, but rather provides
examples of common fasteners. We see no requirement
that fasteners are limited to metal screws or bolts. And
the record evidence supports the conclusion that the



   5   Memorandum to Christian Marsh, Deputy Assis-
tant Secretary for Antidumping and Countervailing Duty
Operations, “Final Scope Ruling on J.A. Hancock, Inc.’s
Geodesic Structures” (July 17, 2012).
    6  Memorandum to Christian Marsh, Deputy Assis-
tant Secretary for Antidumping and Countervailing Duty
Operations, “Final Scope Ruling on Refrigerator/Freezer
Trim Kits” (Dec. 18, 2012).
    7  Memorandum to Christian Marsh, Deputy Assis-
tant Secretary for Antidumping and Countervailing Duty
Operations, “Final Scope Ruling on Cutting and Marking
Straight Edges” (Nov. 13, 2012).
16                 MERIDIAN PRODUCTS, LLC   v. UNITED STATES



plastic end caps serve to fasten, or attach, the handles to
the appliance doors.
                 B. The CIT’s Interpretation
    The CIT improperly narrowed the scope of the anti-
dumping duty order by finding that the Type B handles
are “assemblies” that are not covered by the general scope
description. The CIT’s interpretation rests on its view
that the plastic end caps are not fasteners, specifically
“plastic end caps do not resemble a product described by
the term ‘fastener’ as that term is commonly and commer-
cially used.” Meridian I, 125 F. Supp. 3d at 1316. The
CIT devotes significant discussion—that it later describes
as dictum—about the applicability of the scope’s subas-
sembly provision to the Type B handles. Id. at 1313,
1317. In the end, instead of a subassembly, the CIT found
the Type B handle was excluded under the “finished
merchandise” scope exclusion provision. Id. at 1314–16.
    As explained above, Commerce relied upon the “de-
scription of the products in the Scope Request, the scope
language, and the Department’s previous scope rulings
concerning the Orders” to determine that the Type B
handles are within the scope. J.A. 550. That the CIT
arrived at conclusions different from Commerce’s factual
findings is immaterial to the extent that Commerce’s
original scope ruling is reasonable and supported by
substantial evidence. See Nippon Steel Corp. v. United
States, 458 F.3d 1345, 1359 (Fed. Cir. 2006) (“So long as
there is adequate basis in support of the Commission’s
choice of evidentiary weight, the Court of International
Trade, and this court, reviewing under the substantial
evidence standard, must defer to the Commission.”).
Here, the CIT gave insufficient deference to Commerce’s
interpretation of the scope of the antidumping and coun-
tervailing duty orders. “Commerce is entitled to substan-
tial deference with regard to its interpretations of its own
antidumping duty orders. This deference is appropriate
MERIDIAN PRODUCTS, LLC   v. UNITED STATES                17



because the meaning and scope of antidumping orders are
issues particularly within the expertise and special com-
petence of Commerce.” King Supply, 674 F.3d at 1348
(internal citations and quotations omitted); see Meridian,
851 F.3d at 1382–83.
   Based on the foregoing, we hold that Commerce’s orig-
inal scope ruling determination that the Type B handles
are included within the general scope of the antidumping
and countervailing duty orders on aluminum extrusions
from China is reasonable and supported by substantial
evidence. We also conclude that Commerce’s original
scope ruling that the Type B handles are not excluded
from the scope of the order under the “finished goods kit”
exclusion provision is reasonable and supported by sub-
stantial evidence. Because it is unclear from the record
before Commerce and the statements made by Meridian’s
counsel in its reply brief and at oral argument before this
court whether the Type B handles are fully and perma-
nently assembled at the time of entry, 8 we remand for



   8    See, e.g., J.A. 130 (Meridian describes the Type B
handles as “an assembly of the middle handle bar extru-
sion piece plus two plastic injection molded end caps at
each end”); J.A. 131 (Meridian states that “the appliance
door handles are a packaged combination of parts that
contains, at time of importation, all the necessary compo-
nents to assemble a complete handle . . . The package
contains the components such as bottom mount fasteners
and allen wrench necessary for installation by the cus-
tomer.” (emphasis added)); J.A. 181 (“Meridian’s Type A
Handles and Type B Handles are fully and permanently
assembled and completed at the time of entry like fin-
ished windows with glass or solar panels.”); Appellee Br. 4
(“The Type B oven handle packages are imported assem-
bled in a form ready to be sold to and directly used by the
18                 MERIDIAN PRODUCTS, LLC   v. UNITED STATES



Commerce to clarify this point. If Commerce determines
that the Type B handles are imported unassembled, then
its original scope ruling controls and the inquiry ends. If
Commerce determines the Type B handles are imported
fully and permanently assembled, then we direct Com-
merce to address the question of whether the Type B
handles are excluded from the scope of the antidumping
and countervailing duty order as “finished merchandise.”




consumer/end user. They are not an unassembled kit.”
(citations omitted)); Oral Arg. at 7:50–8:18, available at
http://www.cafc.uscourts.gov/oral-argument-
recordings/2016-2657/all (Q: “Did Commerce ever say that
these are assembled merchandise?” Appellant: “It didn’t
say whether it was assembled or not. It does in fact
say . . . in the petition—the request itself—from the
respondents they call it assembled merchandise. It
appears to be assembled from the schematic.”); id. at
12:01–12:03 (Meridian: “It is an assembly”); id. at 15:29–
15:34 (Meridian referring to the Type B product: “Yes,
that is a finished assembly. It’s a finished product.”); id.
at 18:50–19:10 (Meridian: “To the extent that the Appel-
lant is claiming that somehow the assembly fails to satis-
fy the finished merchandise exception, five pieces
attached together included in a package with screws and
instructions for a product to attach to an oven well that
would be a final product and nothing needs to be done
other than attach it.”); id. at 20:49–20:55 (Meridian:
“We’re dealing with a finished good. But if it was unas-
sembled then we have the finished goods kit exclusion.”);
id. at 21:53–22:00 (Meridian: “We have an assembly that’s
finished—that’s imported as a finished assembly—it
meets the scope of the exclusion.”).
MERIDIAN PRODUCTS, LLC   v. UNITED STATES               19



                      CONCLUSION
    For the reasons stated above, we (1) reverse the CIT’s
decision in Meridian II affirming Commerce’s remand
determination; (2) reverse the CIT’s decision in Meridian
I with respect to the Type B handles; (3) instruct the CIT
to vacate Commerce’s remand determination; and (4)
order the CIT to reinstate Commerce’s original scope
ruling and remand for further proceedings consistent with
this opinion. Accordingly, the decision of the United
States Court of International Trade is
            REVERSED AND REMANDED
                           COSTS
   Each party shall bear its own costs.